Citation Nr: 1522884	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO. 10-46 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to August 1971 and from April 2008 to May 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

By way of background, the RO denied a compensable rating for the Veteran's already service-connected left ear hearing loss in September 2009. The RO then subsequently granted service connection for right ear hearing loss in October 2011. The RO then, in an October 2011 supplemental statement of the case, combined the two disabilities into a single bilateral hearing loss disability, assigned the same effective date as the grant of service connection for the left ear, and denied a compensable rating for bilateral hearing loss.

The criteria for rating hearing loss are different depending on whether hearing loss is service connected in one or both ears. See 38 C.F.R. §§ 3.383(a)(3), 4.85(a), (f), Table VII. When service connection is in effect for hearing loss in both ears, both ears are treated as a single disability for rating purposes. 38 C.F.R. § 4.85. In evaluating bilateral hearing loss, the severity of hearing loss in each ear is determined, and then those results are mechanically applies to Table VII in order to determine the appropriate overall rating for the disability. 38 C.F.R. §§ 4.85(a)-(b), (e), Table VI, Table VII. For hearing loss in one ear to be rated individually, a non-service connected ear is required. See 38 C.F.R. § 4.85(f).

As service connection for right ear hearing loss was granted during the course of the appeal, thus making the Veteran's hearing loss bilateral for VA purposes, the rating procedures governing the rating of single ear hearing loss are not applicable, and the Veteran's hearing loss must be rated in accordance with the procedures and criteria governing bilateral hearing loss. As this requires evaluation of both the right and left ear, the Board finds that upon the grant of service connection for right ear hearing loss, the claim for an increased rating for left ear hearing loss became a claim for an increased rating for bilateral hearing loss.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, there is no evidence that the Veteran's service connected disabilities prevent him from obtaining or maintaining substantially gainful employment, and therefore TDIU has not been raised by the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Throughout the period on appeal, the Veteran's hearing impairment has been no worse than Level I in the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2014).


	

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in July 2009, prior to the initial unfavorable adjudication in September 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA audiological examinations in August 2009 and June 2011. The examinations were adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the opinions noted the effect of the hearing loss disability on the Veteran's daily functioning. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for bilateral hearing loss. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the results of both examinations have been questioned. Concerning the August 2009 examination, during the Veteran's May 2011 Decision Review Officer (DRO) hearing, the Veteran alleged that erroneous instructions were given, specifically that he was instructed during the audiological testing to raise his hand anytime he thought he heard anything. The Veteran stated that this resulted in inaccurate test results. However, as an initial matter, the Veteran is not competent to provide an opinion as to whether audiological test results are or are not accurate, as to do so requires expertise in the field of audiology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Further, there is no objective evidence that the instruction was faulty or that the instruction resulted in inaccurate results. Indeed, the results of the August 2009 audiological examination are in-line with the results of the subsequent VA examination conducted in June 2011, as well as Army audiological testing conducted only three months prior in May 2009. Thus, the Board finds that the results of the August 2009 VA audiological examination are adequate for rating purposes.

Regarding the June 2011 examination, the Veteran's representative in May 2015 correspondence contends that a new examination is warranted, as the examination is now approximately four years old. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95. However, a new examination is appropriate when there is an assertion and indication of an increase in severity since the last examination. 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). 

Here, the Veteran has not indicated that his hearing loss has increased in severity since his June 2011 VA audiological examination. While the Veteran did allege worsening during his May 2011 hearing, this was prior to the date of the examination, and therefore the June 2011 audiological results would be representative of the alleged worsening in symptomatology. There is no evidence in the Veteran's treatment records of a worsening in hearing since the June 2011 examination. As there is no evidence of record showing the Veteran's bilateral hearing loss has increased in severity since his June 2011 examination, a remand for a new examination and further delay of this claim are not warranted.

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with two VA audiological examinations. The results of the August 2009 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
10
25
50
24
LEFT
5
5
60
80
38

Based on these results, the average puretone threshold was 23.75 decibels for the right ear (rounded to 24) and 37.5 decibels for the left ear (rounded to 38). See 38 C.F.R. § 4.85(d). Speech recognition was 96 percent in the right ear and 100 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level I Roman numeral designation for each ear. As to functional impairment, the Veteran reported generalized difficulty hearing, with no effects on his usual daily activities. Martinak, 21 Vet. App. at 455.

The results of the June 2011 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
15
30
60
29
LEFT
10
15
75
85
46

Based on these results, the average puretone threshold was 28.75 decibels (rounded to 29) for the right ear and 46.25 decibels (rounded to 46) for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 100 percent in the right ear and 96 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level I Roman numeral designation for each ear. Concerning functional impairment, the Veteran reported no significant effects on his occupation or usual daily activities. Martinak, 21 Vet. App. at 455.

Also of record is a May 2009 audiogram from Darnall Army Hospital. As an initial matter, the Board notes that this audiogram is in chart, as opposed to table, form. However, the process of reading the raw data from the chart used to report it requires no specialized medical training or knowledge. Kelly v. Brown, 7 Vet. App. 471 (1995). No interpretation is needed to transcribe the numbers from one form to another. Id. While the Court may not do so, citing such as "fact finding," the Board and the AOJ, as triers of fact, are entitled to do so. Id.

The results of the May 2009 audiological examination were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
5
5
20
65
24
LEFT
0
5
55
80
35

Based on these results, the average puretone threshold was 23.75 decibels for the right ear (rounded to 24) and 35 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 92 percent in the right ear and 90 percent in the left ear. It is unclear whether a puretone audiometry or the Maryland CNC test was used in obtaining these results. However, even assuming they were used, when these values are applied to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear. No other medical evidence concerning the Veteran's bilateral hearing loss, specifically additional audiograms, is of record.

Even using the Veteran's worst results, when the Level I designation for the right ear and the Level II designation for the left ear are mechanically applied to Table VII, the result is a noncompensable rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345. None of the results reported in the audiological evaluations meet the requirements for evaluation based on an exceptional pattern of impairment. See 38 C.F.R. § 4.86(a)-(b). 

The Board has considered the Veteran's lay statements, in which he generally contends his hearing is worse than his current rating reflects. The Veteran has also submitted a letter from the VA hearing aid program showing that he has been provided with hearing aids. While this letter establishes that the Veteran currently has bilateral hearing loss requiring amplification, this is not probative of the current severity of the Veteran's bilateral hearing loss as it does not reflect the Veteran's hearing thresholds or speech recognition scores.
Further, as indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record consists of the two VA audiological examinations and the May 2009 Army hospital evaluation, all of which indicate that the Veteran's hearing loss does not rise to the level of a compensable rating. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's bilateral hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Fenderson, 12 Vet. App. at 126-27.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied here. The Veteran's hearing loss disability is specifically contemplated by the rating schedule as part of the General Formula. 38 C.F.R. §§ 4.86 , 4.87. By way of history, the Board notes that the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25,200 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. Id. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17,295 (April 12, 1994). In this case, the Veteran's disability has not reached the level contemplated by these very exceptional patterns of hearing loss. Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss disability has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected bilateral hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is only service connected for bilateral hearing loss. As the Veteran is not service connected for any other disabilities, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

IV. Special Monthly Compensation

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits. See Akles v. Derwinski, 1 Vet. App 118 (1991). Therefore, the Board must determine whether the issue of entitlement to SMC has been raised by the record.

In this case, the Board finds that the issue of entitlement to SMC has not been raised by the record. The Veteran has at no point had a single disability rated at 100 percent with an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet App 280 (2008). The Board is cognizant that the grant of TDIU based on single disability can satisfy the single disability rated at 100 percent requirement, but TDIU has at no time been granted in this case. Buie v. Shinseki, 24 Vet App 242 (2010). No temporary total ratings have been assigned at any point. 38 C.F.R §§ 4.29, 4.30.

Further, there is no lay or medical evidence that the Veteran is housebound in fact due to his bilateral hearing loss. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). There is also no lay evidence of record indicating that the Veteran requires aid and attendance, and the medical evident of record, including the VA audiological examinations, show that the Veteran is able to attend to daily living activities. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). The Veteran has not alleged, and the medical evidence does not show, that any of the Veteran's disabilities have resulted in deafness, with the audiometric testing of record affirmatively showing the Veteran is not deaf. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). In short, the evidence of record does not raise the issue of entitlement to SMC under any potentially applicable theory, and therefore the Board will not infer the issue.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


